         Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
MARTINA SCHMITT                        :
1005 Prospect Avenue                   :    CIVIL ACTION
Langhorne, PA 19047                    :
                                       :
              Plaintiff,               :    No. ______________
                                       :
       v.                              :
                                       :    JURY TRIAL DEMANDED
ONE NEWTOWN PROPERTIES, LP,            :
d/b/a THE BIRCHES AT NEWTOWN           :
70 Durham Road                         :
Newtown, PA 18940                      :
                                       :
       and                             :
                                       :
HERITAGE SENIOR LIVING, LLC            :
765 West Skippack Pike, Suite 300      :
Blue Bell, PA 19422                    :
                                       :
       and                             :
                                       :
EVERGREEN SENIOR MANAGEMENT, :
LLC                                    :
765 West Skippack Pike, Suite 300      :
Blue Bell, PA 19422                    :
                                       :
              Defendants.              :
____________________________________:

                               CIVIL ACTION COMPLAINT

       Plaintiff, by and through her undersigned counsel, hereby avers as follows:

                                      INTRODUCTION

       1.     This action has been initiated by Martina Schmitt (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) against One Newtown Properties, LP d/b/a The Birches at

Newtown (“Defendant Birches”), Heritage Senior Living, LLC (“Defendant Heritage”) and

Evergreen Senior Management, LLC (“Defendant Evergreen”) (collectively “Defendants”) for
          Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 2 of 15




violations of the Americans with Disabilities Act ("ADA" - 42 USC §§ 12101 et. seq.), the Family

and Medical Leave Act ("FMLA"- 29 USC § 2601), Pennsylvania common law and the

Pennsylvania Human Relations Act (“PHRA”).1 As a direct consequence of Defendants’ unlawful

actions, Plaintiff seeks damages as set forth herein.

                                     JURISDICTION AND VENUE

        2.       This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims because this civil action arises under laws of the United States. This Court has supplemental

jurisdiction over Plaintiff's state-law claim(s) because such claim(s) arise out of the same common

nucleus of operative facts as her federal claims asserted herein.

        3.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.

Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this district

because all of the acts and/or omissions giving rise to the claims set forth herein occurred in this

judicial district, and in addition, Defendants are deemed to reside where it is subject to personal

jurisdiction, rendering Defendants residents of the Eastern District of Pennsylvania.

        5.       Plaintiff has properly exhausted her administrative remedies with respect to her

ADA claims because she timely filed a Charge of Discrimination with the Equal Employment




1
 Plaintiff will move to amend her instant lawsuit to include claims under the PHRA once her administrative remedies
are fully exhausted with the Pennsylvania Human Relations Commission. Any claims under the PHRA though would
mirror the instant claims identically.


                                                        2
         Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 3 of 15




Opportunity Commission (“EEOC”) and files the instant lawsuit within ninety (90) days of

receiving a notice of dismissal and/or right to sue letter from the EEOC.

                                              PARTIES

        6.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.      Plaintiff is an adult individual, with an address as set forth in the caption.

        8.      Defendant Birches is a senior-living facility located in Bucks County,

Pennsylvania.

        9.      Defendant Heritage is a company that develops, markets and managers senior

housing communities, including Defendant Birches.

        10.     Defendant Evergreen is a senior living management services company.

        11.     Defendants should be considered Plaintiff’s single, joint and/or integrated

employers because: (1) Defendant Evergreen paid Plaintiff, appears on her pay stubs and W-2s

and controlled her benefits; (2) Plaintiff physically worked at Defendant Birches, was supervised

and managed on a daily basis by their employees and they had authority to hire and fire Plaintiff

and (3) Defendant Heritage provided supervision and management to Plaintiff thereby controlling

her day-to-day activities. Thus, these entities collectively controlled the terms and conditions of

Plaintiff’s employment.

        12.     At all times relevant herein, Defendants acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendants.




                                                   3
           Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 4 of 15




                                              FACTUAL BACKGROUND

          13.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          14.     Plaintiff is an adult female.

          15.     Plaintiff was hired by Defendants on or about August 18, 2017.

          16.     In total, Plaintiff worked for Defendants for more than three years.

          17.     Plaintiff worked as a full-time Business Office Manager at Defendants’ Newtown,

PA location.

          18.     Plaintiff was qualified for her job, as she possessed the requisite skill, experience

and knowledge for the position.

          19.     Throughout her employment, Plaintiff was supervised by Kimberly Cahill-

Yannuzzi (Defendant’s Executive Director).

          20.     While working under the supervision of Ms. Cahill-Yannuzzi, Plaintiff performed

her job well, was issued praise for her performance and raises and was not issued any written

discipline.

          21.      At all times relevant herein, Plaintiff suffers from serious medical conditions,

including diabetes, anxiety and depression.

          22.     Plaintiff has obtained medical treatment for these conditions for several years and

these conditions interfere with and limit Plaintiff in several daily activities, including but not

limited to controlling her blood sugar, sleeping, thinking, focusing, concentrating, performing

daily chores and, at times, working.2



2
 This paragraph is not intended to include an exhaustive list of activities which Plaintiff’s medical conditions limit
and/or interfere with.



                                                           4
         Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 5 of 15




        23.      Despite these conditions, Plaintiff was able to perform all the essential functions of

her job, with accommodations.

        24.      Plaintiff informed Defendants’ management about her medical conditions and need

for time off for same.

        25.      Despite Plaintiff notifying Defendants about her medical conditions and her need

for sporadic time off for same, Defendants did not offer Plaintiff FMLA leave, did not notify

Plaintiff about her FMLA rights, did not designate any of her absences as FMLA-qualifying and

did not provide Plaintiff with any FMLA documents.

        26.      In or about June or July of 2020, Plaintiff suffered serious work-related injuries

when she fell in a hole in Defendant’s parking lot, hit her arm/hand/shoulder and head and lost

consciousness.

        27.      Shortly thereafter, Plaintiff reported her work-related injuries and initiated a

worker’s compensation claim with Defendant.

        28.      As a result of Plaintiff’s work-related injuries, Plaintiff has suffered from serious

medical conditions of her right hand/arm, shoulder and back.

        29.      Plaintiff has also obtained medical treatment (including, but not limited to,

obtaining cortisone shots) and been prescribed medication for these conditions.

        30.      In or about August 2020, Plaintiff was hospitalized because of the aforesaid medical

conditions.

        31.      Plaintiff notified Defendant of her hospitalization and need to be out of work for

same.




                                                   5
         Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 6 of 15




        32.    Despite this notification, Defendants did not offer Plaintiff FMLA leave, did not

notify Plaintiff about her FMLA rights, did not designate any of these absences as FMLA-

qualifying and did not provide Plaintiff with any FMLA documents.

        33.    Plaintiff returned to work on or about August 13, 2020.

        34.    During this short medical leave and upon her return to work, Plaintiff observed and

experienced hostility and animosity from Defendant, including being treated in a rude and

disrespectful treatment, being called a “clown,” being told that she could not take any more time

off and that she must return to work immediately, being treated in a cold and distant manner and

having her performance nit-picked and criticized.

        35.    Plaintiff’s adult son also worked part-time for Defendants from in or about March

2020 to September 2020.

        36.    Plaintiff’s son suffers from serious mental health and developmental disabilities,

including bi-polar disorder and other conditions.

        37.    Defendant was well aware of Plaintiff’s son’s medical conditions, as Plaintiff spoke

to Defendants about his conditions.

        38.    In or about 2019 and 2020, Plaintiff observed Defendants refer to her son as a

“weirdo” and other derogatory names.

        39.    Defendants also made negative comments to Plaintiff about “issues with [her] son,”

which was a reference to his medical conditions and limitations.

        40.    Despite that Plaintiff’s son could only work approximately 20 hours per week,

Defendant insisted that he work more than 20 hours per week.




                                                6
         Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 7 of 15




        41.    Plaintiff spoke to Defendant about this and explained that her son could not work

more than 20 hours per week and, if he did, he would need to donate any hours beyond 20 hours

to remain in compliance with social-security-disability requirements.

        42.    In or about late September of 2020, Plaintiff took a few days off to obtain a Covid-

19 test and because she was not feeling well.

        43.    Plaintiff informed Defendants of her need to take this time off from work.

        44.    On or about September 24, 2020, shortly after reporting her work-related

injuries/medical conditions to Defendants, initiating a worker’s compensation claim and taking

FMLA-qualifying time off from work, Plaintiff was terminated.

        45.    At the time of her termination, Plaintiff was told by Defendants that she was being

terminated for “excessive absences” and “things with your son.”

        46.    Later, Plaintiff was sent a termination letter by Defendants which asserted that she

was terminated for (1) “having called off or been tardy more than 25 days,” (2) not documenting

all of her PTO time; (3) adjusting her son’s hours; and (4) providing false information to a

resident’s family regarding Covid-19.

        47.    The alleged reasons for Plaintiff’s termination are not true and are pretextual, as

she (1) notified Defendants of her absences and need for time off; (2) made up any missed time

from work by working longer hours and/or on weekends; (3) did not improperly alter or adjust her

son’s hours and (4) did not provide false information to any families about Covid-19.

        48.    Based on the foregoing, Plaintiff believes and therefore avers that she was

terminated because of her actual/perceived disabilities, her request for accommodations, her

association with her disabled son, in retaliation for initiating a worker’s compensation claim and




                                                7
              Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 8 of 15




     taking FMLA-qualifying medical leave.          Plaintiff also asserts that Defendants failed to

     accommodate her and interfered with her FMLA rights.

                                               COUNT I
                Violations of the Americans with Disabilities Act, as amended ("ADA")
([1] Actual/Perceived/Record of Disability Discrimination; [2] Retaliation; [3] Failure to Accommodate]

             49.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

     full.

             50.    Plaintiff suffers from qualifying health conditions under the ADA (as amended),

     which (at times) affects her ability to perform some daily life activities (as discussed supra).

             51.    Plaintiff requested reasonable accommodations from Defendants, including time

     off from work for medical reasons.

             52.    Plaintiff was terminated shortly after disclosing her medical conditions to

     Defendants and requesting accommodations for same.

             53.    Plaintiff was also subjected to increased hostility and animosity by Defendants’

     management, including but not limited to Cahill-Yannuzzi, after she disclosed her medical

     conditions and requested accommodations.

             54.    As a result, Plaintiff believes and therefore avers that she was terminated by

     Defendants because of: (1) her known and/or perceived disabilities; (2) her record of impairment;

     and/or (3) because she requested accommodations, which constitutes unlawful retaliation.

             55.    Defendants also failed to engage in any interactive process with Plaintiff, despite

     that she requested accommodations (in the form of medical leave/time off), failed to offer her any

     time off, failed to have any discussions with her about any accommodations and failed to provide

     her with any accommodations.

             56.    These actions as aforesaid constitute violations of the ADA, as amended.




                                                       8
           Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 9 of 15




                                            COUNT II
                  Violations of the Family and Medical Leave Act ("FMLA")
                                  (Interference and Retaliation)

          57.   The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          58.   Plaintiff was an eligible employee under the definitional terms of the FMLA, 29

U.S.C. § 2611(a)(i)(ii).

          59.   Plaintiff requested leave from Defendants, her employer, with whom she had been

employed for at least twelve months pursuant to the requirements of 29 U.S.C.A § 2611(2)(i).

          60.   Plaintiff had at least 1,250 hours of service with Defendants in the year preceding

her requests for leave.

          61.   Defendants are engaged in an industry affecting commerce and employs fifty (50)

or more employees for each working day during each of the twenty (20) or more calendar work

weeks in the current or proceeding calendar year, pursuant to 29 U.S.C.A § 2611(4)(A)(i).

          62.   Plaintiff was entitled to receive leave pursuant to 29 U.S.C.A § 2612 (a)(1) for a

total of twelve (12) work weeks of leave on a block or intermittent basis.

          63.   Defendants committed interference and retaliation violations of the FMLA by (1)

failing to properly notify, offer or approve Plaintiff (for) FMLA leave; (2) discouraging Plaintiff

(via negative treatment and termination) from requesting or taking FMLA leave or otherwise

exercising her FMLA rights (3) terminating Plaintiff because she requested and/or took FMLA-

qualifying medical leave and to prevent her from taking further FMLA-qualifying leave in the

future.

          64.   These actions as aforesaid constitute violations of the FMLA.




                                                  9
          Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 10 of 15




                                              COUNT III
               Violations of the Americans with Disabilities Act, as amended ("ADA")
                               (Associational Disability Discrimination)3

         65.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         66.      Plaintiff was qualified for her job and performed it well.

         67.      Plaintiff’s son suffers from qualifying disabilities under the ADA, which

Defendants knew about.

         68.      Defendants treated Plaintiff and her son poorly, mocked Plaintiff’s son, expressed

annoyance about Plaintiff’s son’s medical limitations and terminated Plaintiff shortly thereafter.

         69.      At the time of Plaintiff’s termination, she was told that one of the reasons for her

termination was because of “issues with [her] son.”

         70.      Thus, Plaintiff’s termination occurred under circumstances giving rise to an

inference that her association with her disabled son was a determining factor in Defendants’

termination decision.

         71.      These actions also constitute violations of the ADA, as amended.




3
  The Third Circuit applies the following standard for a prima facie case of associational disability discrimination: (1)
the plaintiff was "qualified" for the job at the time of the adverse employment action; (2) the plaintiff was subjected
to adverse employment action; (3) the plaintiff was known by his employer at the time to have a relative or associate
with a disability; [and] (4) the adverse employment action occurred under circumstances raising a reasonable inference
that the disability of the relative or associate was a determining factor in the employer's decision. Dodson v.
Coatesville Hosp. Corp., 773 F. App'x 78, 83 n.8 (3d Cir. 2019); Den Hartog v. Wasatch Acad., 129 F.3d 1076, 1085
(10th Cir. 1997); accord Stansberry v. Air Wis. Airlines Corp., 651 F.3d 482, 487 (6th Cir. 2011); Hilburn v. Murata
Elecs. N. Am., Inc., 181 F.3d 1220, 1231 (11th Cir. 1999). Our Court has observed that the fourth element can be met,
for example, where an adverse employment action was "motivated by unfounded stereotypes or assumptions about
the need to care for a disabled person"; the "disabled relative's perceived health care costs to the company"; "fear of
an employee contracting or spreading a relative's disease"'; or because the employee was perceived to be distracted by
the relative's disability. Erdman v. Nationwide Ins. Co., 582 F.3d 500, 511 & n.7 (3d Cir. 2009).




                                                          10
          Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 11 of 15




                                               COUNT IV
                                Violations of Pennsylvania Common Law
                                 (Worker’s Compensation Retaliation)

         72.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         73.      Plaintiff was terminated in retaliation for reporting serious work-related injuries to

Defendants and initiating a worker’s compensation claim.

         74.      This conduct is a violation of Pennsylvania common law.4

         WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

         A.       Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to back pay, front pay, salary, pay increases,

bonuses, insurance, benefits, training, promotions, reinstatement, and seniority.

         B.       Plaintiff is to be awarded punitive and/or liquidated damages, as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendants for their willful, deliberate, malicious and outrageous conduct and to deter Defendants

or other employers from engaging in such misconduct in the future;

         C.       Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate (including but not limited to damages for emotional distress / pain and

suffering);




4
  An employee engages in protected activity under Pennsylvania law when her injury causes the filing of
a worker's compensation claim or when she suffers an injury and expresses her intent to pursue such a claim. See Smith
v. R.R. Donnelley & Sons Co., No. 10-1417, 2011 U.S. Dist. LEXIS 105347, at *17-18 (E.D. Pa. 2011); Villard v.
Whitemarsh Continuing Care Ret. Cmty, No. 10-7230, 2012 U.S. Dist. LEXIS 177910, at *11-12 (E.D. Pa. Dec. 14,
2012). The Third Circuit Court of Appeals has directed district courts to apply the Title VII framework for
a retaliation claim to a worker's compensation retaliation claim brought under Pennsylvania law. See Theriault v.
Dollar Gen., 336 F. App'x 172, 175 (3d Cir. 2009).


                                                         11
        Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 12 of 15




       D.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.



                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                             By:
                                                     Ari R. Karpf, Esq.
                                                     Jeremy M. Cerutti, Esq.
                                                     3331 Street Road
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
                                                     Attorney for Plaintiff

Dated: July 6, 2021




                                                12
           Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 13 of 15




                    j~êíáå~=pÅÜãáíí


låÉ=kÉïíçïå=mêçéÉêíáÉëI=imI=ÇLÄL~=qÜÉ=_áêÅÜÉë=~í=kÉïíçïåI=Éí=~äK




         TLSLOMON
                            Case 2:21-cv-02999-NIQA
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    07/06/21 Page 14 of 15
                                                                      COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       NMMR=mêçëéÉÅí=^îÉåìÉI=i~åÖÜçêåÉI=m^=NVMQT
Address of Plaintiff: ______________________________________________________________________________________________
                       TM=aìêÜ~ã=oç~ÇI=kÉïíçïåI=m^=NUVQMX=TSR=tÉëí=pâáéé~Åâ=máâÉI=pìáíÉ=PMMI=_äìÉ=_ÉääI=m^=NVQOO
Address of Defendant: ____________________________________________________________________________________________

                                             aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

         TLSLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


        TLSLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                  Case 2:21-cv-02999-NIQA Document 1 Filed 07/06/21 Page 15 of 15
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
    p`ejfqqI=j^oqfk^                                                                                         lkb=kbtqltk=molmboqfbpI=imI=aL_L^=qeb=_fo`ebp=^q
                                                                                                             kbtqltkI=bq=^iK
     (b) County of Residence of First Listed Plaintiff                 _ìÅâë                                 County of Residence of First Listed Defendant _ìÅâë
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                   f
                                                                                                         (For Diversity Cases Only)                                            and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                            of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                       3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                        ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                      Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒
                                     u    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                               State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                  ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                    Litigation -
                                                                                                                            (specify)                      Transfer                        Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      ^a^=EQOrp`NONMNFX=cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=íÜÉ=^a^I=cji^I=m^=`çããçå=i~ï=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION   DEMAND $                 CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                 JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                              DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
        TLSLOMON
FOR OFFICE USE ONLY

     RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                              MAG. JUDGE

                  Print                                 Save As...                                                                                                                  Reset
